COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Overton
Argued at Norfolk, Virginia


RICHARD EARL ASKEW
                                        MEMORANDUM OPINION * BY
v.        Record No. 1555-95-1       JUDGE JERE M. H. WILLIS, JR.
                                          SEPTEMBER 24, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                     Dennis F. McMurran, Judge
          Brenda C. Spry, Deputy Public Defender, for
          appellant.

          Margaret Ann B. Walker, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Richard Earl Askew contends on appeal that the evidence is

insufficient to support his conviction of assault and battery.

We disagree and affirm the judgment of the trial court.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."    Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).    The trial

court's finding can be disturbed on appeal only if we find as a

matter of law that the victim's testimony was "inherently

incredible, or so contrary to human experience as to render it

unworthy of belief."    Fisher v. Commonwealth, 228 Va. 296, 299,

321 S.E.2d 202, 204 (1984).    "For evidence to be incredible 'it

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
must be either so manifestly false that reasonable men ought not

to believe it, or it must be shown to be false by objects or

things as to the existence and meaning of which reasonable men

should not differ.'"    Cardwell v. Commonwealth, 209 Va. 412, 414,

164 S.E.2d 699, 701 (1968) (citations omitted).

       On January 17, 1994, Askew went to the home of his former

girlfriend, Sherry Bivens.   He had been drinking alcohol and

wanted to talk to her about resuming their relationship.     Ms.

Bivens testified that when she refused to speak with him, he

entered her trailer and began striking the top of her head with

his fist.
       Ms. Bivens testified that Askew beat her for twenty minutes,

until she almost passed out, and that he stopped only because

someone knocked on the door.   When he went to the door, she

called 911.   Askew subsequently returned and resumed beating the

top of Ms. Bivens' head.

       When the police arrived, they heard yelling inside.   Ms.

Bivens told the police that she wanted Askew to leave.   Officer

Butler testified that he saw no blood on Ms. Bivens, but that he

did not examine her for injuries and could not recall whether she

was coherent.

       As a result of the beating, Ms. Bivens was very weak, could

not extend fully her left arm, and began dragging her left leg.

On January 31, a neighbor discovered her condition and called

911.   Ms. Bivens was operated on to remove a blood clot on her



                                - 2 -
brain.

     Askew contends that the trial court erred in overruling his

motion to strike the evidence.    He argues that Ms. Bivens'

testimony was contrary to the other evidence before the court and

was inherently incredible.    Askew testified that he had spent a

"nice day" with Ms. Bivens until the police arrived and that he

had never struck her.

     The fact finder was entitled to believe Ms. Bivens.       "The

weight which should be given to evidence and whether the

testimony of a witness is credible are questions which the fact

finder must decide."     Bridgeman v. Commonwealth, 3 Va. App. 523,

528, 351 S.E.2d 598, 601 (1986).     The trier of fact "has the

opportunity to observe the witnesses' demeanor while testifying,

to consider their interest in the outcome of the case, and to

determine from all the circumstances of the case which witnesses

are more believable."     Gray v. Commonwealth, 233 Va. 313, 344,

356 S.E.2d 157, 174, cert. denied, 484 U.S. 873 (1987).

     Ms. Bivens' testimony was not inherently incredible and was

sufficient to prove beyond a reasonable doubt that Askew

committed assault and battery.    Any inconsistencies were for the

fact finder to consider and do not render her testimony

inherently incredible.    Ms. Bivens testified that Askew

repeatedly struck the top of her head with his fists.    She called

911 at the first opportunity.    Her testimony that Askew hit the

top of her head is not inconsistent with Officer Butler's



                                 - 3 -
testimony that he observed no bruises on Ms. Bivens.   Bruises to

the top of the head would not be visible without close

examination, and Officer Butler testified that he did not examine

Ms. Bivens.

     For the foregoing reasons, the judgment of the trial court

is affirmed.

                                                  Affirmed.




                              - 4 -